DETAILED ACTION
This Office Action is in response to the amendment filed on May 11, 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. WO 2020/207475 (“Lai”), which corresponds to provisionals dated May 31, 2019 and before, in view of U.S. Patent Publication No. 2018/0278949 (“Karczewicz”). Examiner notes that while the current application claims foreign priority to applications dating as early as 5/16/2019, the current claim set does not find support in the 5/16/2019 application. For example, in the 5/16/2019 priority application, PROF is not even mentioned and the concept of clipping PROF and BIO/BDOF to different ranges does not appear until the July 1, 2019 priority application. Accordingly, the current claim set is not entitled to the 5/16/2019 priority date and Lai qualifies as prior art.
With respect to claim 11, Lai discloses the invention substantially as claimed, including 
An apparatus for processing video data comprising a processor and … instructions … (see ¶¶35, 106, describing an apparatus for processing video data comprising a processor for executing instructions to accomplish the methods described therein), wherein the instructions upon execution by the processor, cause the processor to:
determine, for a first conversion between a first bi-predicted video block of a video and a bitstream of the video, that a motion information of the first bi-predicted video block is refined using a first optical flow-based method in which at least one first motion vector offset is derived to refine prediction samples of a region within the first bi-predicted video block (see Abstract, Fig. 9, items 910-940, ¶¶26, 28-29, 35, 39, 49, 87, 103, describing determining, for encoding or decoding of a first video block, i.e., for a first conversion between a bi-predicted video block of a video and a bitstream of the video, that motion information of a first bi-predicted video block may be refined using BDOF/BIO, i.e., a first optical flow based method, in which a motion vector offset is derived to refine prediction samples of a region within the first bi-predicted video block);
clip the at least one first motion vector offset to a first range (see citations and arguments with respect to elements above and ¶¶89, 95, describing that in the BDOF/BIO method described the MV offsets, i.e., at least one first motion vector offset, may be clipped to a range, e.g., of 6 bits, i.e., a first range);
perform the first conversion based on at least one clipped first motion vector offset (see citations and arguments with respect to elements above and Fig. 9, items 960-964, describing that the encoding/decoding of the first video block, i.e., first conversion, is performed based on the described BDOF/BIO process, which as detailed above may include using a clipped first motion vector offset);
determine, for a second conversion between a second affine video block of the video and the bitstream, that a motion information of the second affine video block is refined using a second optical flow-based method in which at least one second motion vector offset is derived to refine prediction samples of a region within the second affine video block (see citations and arguments with respect to elements above including Abstract, Fig. 9, items 910-940, ¶¶35, 39, 49, 87, 103 and ¶¶16, 19-21, describing determining, for encoding or decoding of a second video block, i.e., for a second conversion between a second affine video block of a video and a bitstream of the video, that motion information of the second affine video block may be refined using PROF, i.e., a second optical flow based method, in which a motion vector offset, i.e., second motion vector offset, is derived to refine prediction samples of a region within the second affine video block);
clip the at least one second motion vector offset to a second range (see citations and arguments with respect to elements above and ¶¶89, 95, describing that in the PROF method described the MV offsets, i.e., at least one second motion vector offset, may be clipped to a range, e.g., of 6, 8, or 16 bits, i.e., a second range); and
perform the second conversion based on at least one clipped second motion vector offset  (see citations and arguments with respect to elements above and Fig. 9, items 950-954, describing that the encoding/decoding of the second video block, i.e., second conversion, is performed based on the described PROF process, which as detailed above may include using a clipped second motion vector offset);
wherein the first range is different from the second range (see citations above with respect to clipping elements, describing that the PROF and BDOF ranges may be different, e.g., the first/BDOF range may be 6 bits and the second/PROF range may be 8 or 16 bits);
wherein the first optical flow-based method is a bi-directional optical flow tool for bi-predicted video blocks, and the second optical flow-based method is a prediction refinement optical flow tool for affine video blocks (see citations above describing that the first optical flow based method is BIO/BDOF, i.e., a bi-directional optical flow tool for bi-predicted video blocks, and the second optical flow-based method is PROF, i.e., a prediction refinement optical flow tool for affine video blocks ). 
Lai does not explicitly disclose that its apparatus includes a non-transitory memory for storing its instructions/computer programming/software, i.e., a non-transitory memory with instructions thereon.
However, in the same field of endeavor, Karczewicz discloses that it was known for encoders/decoders to store computer programs/instructions/software for executing encoding/decoding functions by an encoder/decoder in a non-transitory computer-readable medium (see ¶¶50, 53, 248, 249).
At the time of filing, one of ordinary skill would have been familiar with the use of software and a processor to accomplish encoding/decoding functions, like those described in Lai, and have understood that, as evidenced by Karczewicz, such software may be stored for execution in a non-transitory computer-readable medium. Accordingly, to one of ordinary skill in the art at the time of filing, using such storage to store the software/instructions of Lai, would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a non-transitory computer-readable medium for storing the software of Lai for execution of its processor to achieve the encoding/decoding methods of Lai as taught by Karczewicz.
With respect to claim 16, claim 16 recites the elements of claim 11 in computer-readable medium form rather than apparatus form. Lai discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 11 also applies to claim 16.
With respect to claim 20, claim 20 recites the elements of claim 11 in computer-readable medium form rather than apparatus form. Lai discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (see citations and arguments with respect to preamble of claim 11 and Karczewicz ¶89 describing that the bitstream may be stored). Accordingly, the disclosure cited with respect to claim 11 also applies to claim 20.
With respect to claim 1, claim 1 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 11 also applies to claim 1.
With respect to claim 9, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz discloses all the elements of independent claim 1. Lai/Karczewicz additionally discloses:  
wherein the first conversion comprises encoding the first bi- predicted video block into the bitstream and the second conversion comprises encoding the second affine video block into the bitstream (see citations and arguments with respect to claim 1 above describing that the conversion may be encoding the blocks from the bitstream). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 9.
With respect to claim 10, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz discloses all the elements of independent claim 1. Lai/Karczewicz additionally discloses: 
wherein the first conversion comprises decoding the first bi- predicted video block from the bitstream and the second conversion comprises decoding the second affine video block from the bitstream (see citations and arguments with respect to claim 1 above describing that the conversion may be decoding the blocks from the bitstream). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 10.
With respect to claim 7, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz discloses all the elements of independent claim 1. Lai/Karczewicz additionally discloses: 
wherein the region within first bi-predicted video block is the whole first bi-predicted video block or a sub-block within the first bi-predicted video block, and the region within second affine video block is the whole second affine video block or a sub-block within the second affine video block (see citations and arguments with respect to claim 11 above and Lai ¶103, describing that the bi-predicted block regions include sub-blocks). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 7.
With respect to claim 8, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz discloses all the elements of independent claim 1. Lai/Karczewicz additionally discloses: 
wherein the first motion vector offset comprises a horizontal component and a vertical component, and wherein the clipping comprises clipping horizontal component and/or vertical component to the first range; and/or
the second motion vector offset comprises a horizontal component and a vertical component, and wherein the clipping comprises clipping horizontal component and/or vertical component to the second range (see citations and arguments with respect to claim 11 above and Lai ¶¶19, 87, 89, 95, showing and describing that the BDOF and PROF offsets include horizontal and vertical components and both are clipped to their respective ranges). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 8.
Claim Rejections - 35 USC § 103
Claims 2-5, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and Karczewicz in view of WIPO Patent Publication No. WO 2021/041332 (“Chen”), which corresponds to a priority application dated August 23, 2019. Examiner notes that while the current application claims foreign priority to applications dating as early as 5/16/2019, these claims do not find support in the 5/16/2019 application or any application prior to the September 5, 2019 priority application. Accordingly, Chen qualifies as prior art.
With respect to claim 12, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz discloses all the elements of independent claim 11. 
Lai/Karczewicz does not explicitly disclose wherein the first range is [-N0, M0] and the second range is [- N1, M1], wherein N0, M0, N1, and M1 are integers.
However, in the same field of endeavor, Chen discloses that it was known to clip PROF ranges to integer thresholds:
wherein the first range is [-N0, M0] and the second range is [- N1, M1], wherein N0, M0, N1 and M1 are integers (see ¶¶69, 117, describing that it was known to clip ranges for BDOF to integer thresholds [-thBIO, thBIO] and PROF to [-limit, limit] where these ranges are integer values based on bit depth). 
As detailed above, Lai describes clipping PROF and BDOF based on bit depth, but does not explicitly describe how this is done numerically. At the time of filing, one of ordinary skill would have been familiar with clipping offsets for PROF and BDOF based on bit depth and have understood that, as evidenced by Chen, one known way of doing so would be to clip them to ranged integer values like [-thBIO, thBIO] and [-limit, limit]. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the PROF/BDOF coding system of Lai, would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include clipping PROF offsets to [-limit, limit] and BDOF limits to [-thBIO, thBIO], as taught by Chen, in the encoding/decoding methods of Lai/Karczewicz.
With respect to claim 13, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz and Chen discloses all the elements of dependent claim 12. Lai/Karczewicz/ Chen additionally discloses: 
wherein [-N0, M0] is [-15, 15] (see citations and arguments with respect to claim 12 above and Chen ¶69, describing that the offset threshold thBIO that creates the range [-thBIO, thBIO] may be set to 1<<max(5, bit-depth-7) – one of ordinary skill in the art at the time of filing would have understood that, for example, where max(5, bit-depth-7)=5, this discloses thBIO = 32). 
The reasons for combining the cited prior art with respect to claims 11 and 12 also apply to claim 13. In addition, the range [-32, 32] is numerically similar to [-15, 15]. As detailed above, the above combination discloses that it was known to use a symmetric range. It also would have been understood that this range would be limited, as extremely high bit depths result in high computation costs and lag. Accordingly, to one of ordinary skill in the art at the time of filing, the number of numerical integers that may represent thBIO would have been limited to a finite, predictable number of solutions and thus, it would have been obvious to try a limitation of [-15,15] for [-thBIO, thBIO] and/or in lieu of [-32, 32] (see MPEP 2144.05). Moreover, Applicant provides no reason in its specification why a range of [-15, 15] would be critical over a range of, e.g., [-31, 31] or [-32, 32], in fact, Applicant’s own specification lists [-15, 15] and [-31, 31] as alternatives (see ¶265).
With respect to claim 14, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz and Chen discloses all the elements of dependent claim 12. Lai/Karczewicz/ Chen additionally discloses: 
wherein [-N1, M1] is [-31, 31] (see citations and arguments with respect to claim 12 above and Chen ¶117, describing that the offset threshold limit that creates the range [-limit, limit] may be set to 2max(5, bit-depth-7) – one of ordinary skill in the art at the time of filing would have understood that, for example, where max(5, bit-depth-7)=5, this discloses limit = 32). 
The reasons for combining the cited prior art with respect to claims 11-12 also apply to claim 14. In addition, the range [-32, 32] is numerically similar to [-31, 31]. As detailed above, the above combination discloses that it was known to use a symmetric range. It also would have been understood that this range would be limited, as extremely high bit depths result in high computation costs and lag. Accordingly, to one of ordinary skill in the art at the time of filing, the number of numerical integers that may represent the variable limit would have been limited to a finite, predictable number of solutions and thus, it would have been obvious to try a limitation of [-31,31] for [-limit, limit] and/or in lieu of [-32, 32] (see MPEP 2144.05). Moreover, Applicant provides no reason in its specification why a range of [--31, 31] would be critical over a range of, e.g., [-32, 32].
With respect to claim 15, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz and Chen discloses all the elements of dependent claim 12. Lai/Karczewicz/ Chen additionally discloses: 
wherein N0 and M0 have a same value which is unequal to 2K0 and N1 and M1 have a same value which is unequal to 2K1, wherein K0 and K1 are integers (see citations and arguments with respect to claims 12-14 above, describing that the offsets of [-15, 15] and [-31, 31], i.e.,  unequal to 2K0  or 2K1, would have been obvious from the combined disclosure). 
The reasons for combining the cited prior art with respect to claims 11 and 12 also apply to claim 15.
With respect to claim 17, claim 17 recites the elements of claim 12 in computer-readable medium form rather than apparatus form. Lai discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 12 also applies to claim 17.
With respect to claim 18, claim 18 recites the elements of claim 13 in computer-readable medium form rather than apparatus form. Lai discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 13 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 14 in computer-readable medium form rather than apparatus form. Lai discloses that its apparatus may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to perform its method (see citations and arguments with respect to preamble of claim 11). Accordingly, the disclosure cited with respect to claim 14 also applies to claim 19.
With respect to claim 2, claim 2 recites the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 12 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 13 also applies to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 14 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 15 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 15 also applies to claim 5.
With respect to claim 6, Lai discloses the invention substantially as claimed. As described above Lai in view of Karczewicz and Chen discloses all the elements of dependent claim 1. Lai/Karczewicz/ Chen additionally discloses: 
wherein N0 and M0 have a same value which is unequal to 2K0-1 and N1 and M1 have a same value which is unequal to 2K1-1, wherein K0 and K1 are integers (see citations and arguments with respect to claims 12-14 above, describing that N0 and M0 may be set to [-32, 32] and N1 and M1 may be set to [-32, 32], i.e., a same value that is unequal to 2K0-1  or 2K1-1). 
The reasons for combining the cited prior art with respect to claims 11-14 also apply to claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481